Citation Nr: 1421509	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease claimed as heart disease as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) San Juan Regional Office (RO) in, Puerto Rico.  

The Board notes that a subsequent October 2011 RO decision denied claims of entitlement to an increased compensable disability rating for dermatophytosis pedis and entitlement to service connection for a skin condition, a nervous condition, posttraumatic stress disorder (PTSD), diabetes mellitus type II, and the following conditions as secondary to diabetes mellitus type II:  bilateral peripheral vascular disease of the upper and lower extremities, a circulatory system condition, high blood pressure, a kidney condition including nephropathy, and an eye condition including retinopathy.  

While the Veteran filed a timely October 2011 notice of disagreement (NOD) regarding the October 2011 RO decision, he did not perfect an appeal of the above issues by filing a timely VA Form 9 substantive appeal following the issuance of a statement of the case (SOC) in November 2013.  The Board notes that the Veteran's April 2013 VA Form 9, submitted timely after a March 2013 SOC regarding the issue listed on the title page, also expressed his continuing disagreement with the October 2011 denial of service connection for the above issues.  Further, the Board acknowledges that VA may waive any issues of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the 60-day period to file a Substantive Appeal is not jurisdictional, and that VA may waive any issue of timeliness).  However, the present case is distinguishable from Percy, where VA essentially treated a matter as adequately appealed, thereby waiving any objections to the adequacy of the appeal with respect to that matter.  Here, VA responded to the Veteran's April 2013 VA Form 9 with an SOC addressing only the issue of entitlement to service connection for coronary artery disease claimed as heart disease as a result of exposure to herbicides.  Likewise, that was the sole issue reflected on the January 2014 VA Form 8 certification of appeal to the Board.  Therefore, it does not appear that VA has explicitly or implicitly treated the issues denied in October 2011 as being in appeal status.  

Furthermore, the RO issued a separate November 2013 SOC regarding those issues to the Veteran and his representative, along with a notice letter advising the Veteran of the 60-day time period to file a substantive appeal or request an extension.  It appears that the letter and SOC were sent to the Veteran's mailing address of record, and there is no indication these documents were not received.  No subsequent response was received from the Veteran or his representative.  Therefore, the Board finds that the issues denied in the October 2011 RO decision are not in appellate status and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim on appeal.  

The Veteran's March 2010 claim included a February 2010 letter from his private physician, Dr. O., which noted arrhythmia of the Veteran's heart.  The Board notes that the Veteran was given subsequent notice that he must authorize VA to request any private medical records.  Thus far, he has not cooperated in obtaining them by either supplying such records or by authorizing their release to VA.  He shall be afforded an additional chance to do so on remand.  If he supplies the information and authorization, an initial request for the records must be made with follow-up requests as well as notification to him and his representative if they are unsuccessful as necessary.  

The evidence of record is also unclear as to whether all VA treatment records have been associated with the claims file.  The Board notes evidence within the claims file of a February 1990 VA hospital admission, including an admission diagnosis of coronary artery disease (CAD).  It does not appear that any related records of inpatient VA hospital treatment were requested.  As such records are potentially relevant to the matter on appeal, the AOJ should make an additional effort to obtain such records upon remand.

Finally, the Veteran was afforded a VA examination in February 2013 regarding his claimed heart condition.  The examiner found that the Veteran does not have ischemic heart disease (IHD) and made no other findings, nor did the examiner conduct any relevant testing.  Given the evidence of a prior diagnosis of CAD, which is included under the definition of IHD within VA regulation, see 38 C.F.R. § 3.309(e) (2013), the Board finds that regardless of whether a prior diagnosed heart disability had resolved at the time of the February 2013 VA examination, the examiner should have conducted appropriate testing to determine if the Veteran has a current heart disability.  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that further examination is warranted to determine whether the Veteran has had a heart disability, including CAD, at any time since the claim was filed in March 2010 which is related to his active service, including presumed exposure to herbicides in Vietnam.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit any outstanding pertinent private treatment records, including those from Dr. O., or to authorize their release to VA.  If he provides information and authorization, make an initial request for the records, with follow-up requests as necessary.  Associate all records or any negative responses received with the claims file.  

2.  Obtain all outstanding VA treatment and/or hospitalization records, to specifically include a hospital admission in approximately February 1990 reflecting an admission diagnosis of coronary artery disease (CAD).  All development efforts and any negative response(s) should be associated with the claims file.  

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a new VA heart examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically, the examiner must conduct appropriate testing to determine if the Veteran has current ischemic heart disease.  

Thereafter, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a heart disability, including CAD, either currently or at any time since his claim was filed in March 2010, which is related to his active service, including presumed exposure to herbicides in Vietnam.  

4.  Thereafter, reajudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


